[Cite as McCall v. Kranz, 2016-Ohio-214.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Neal D. McCall,                                    :

                Plaintiff-Appellant,               :               No. 15AP-436
                                                                (C.P.C. No. 12DR-4720)
v.                                                 :
                                                              (REGULAR CALENDAR)
Kay A. Kranz,                                      :

                Defendant-Appellee.                :



                                            D E C I S I O N

                                    Rendered on January 21, 2016


                The Law Office of Nicholas W. Yaeger, LLC, and
                Nicholas W. Yaeger, for appellant.

                Babbitt & Dahlberg, LLC, Gerald J. Babbitt, and C. Gustav
                Dahlberg, for appellee.

                   APPEAL from the Franklin County Court of Common Pleas,
                               Division of Domestic Relations

LUPER SCHUSTER, J.
        {¶ 1} Plaintiff-appellant, Neal D. McCall, appeals from a judgment of the Franklin
County Court of Common Pleas, Division of Domestic Relations, finding McCall in
contempt of court, awarding attorney fees to defendant-appellee, Kay A. Kranz, and
awarding spousal support to Kranz. For the reasons that follow, we affirm in part and
reverse in part.
I. Facts and Procedural History
        {¶ 2} This matter was initiated by McCall in December 2012 when he filed a
complaint for divorce. In response, Kranz filed an answer and counterclaim for divorce.
On December 6 and 28, 2012, the trial court issued temporary restraining orders
prohibiting the parties from engaging in certain conduct relating to each other and their
No. 15AP-436                                                                               2


property. On April 22, 2013, the trial court issued a temporary order, effective January 1,
2013, imposing certain financial obligations on the parties, including requiring McCall to
pay temporary spousal support in the amount of $1,000 per month. In April and July
2014, Kranz filed motions for contempt against McCall, alleging he failed to abide by the
trial court's orders. The matter proceeded to trial in July 2014. Both parties testified at
trial, and expert witness testimony was presented regarding the parties' economic
circumstances and Kranz's mental health problems.
       {¶ 3} On March 27, 2015, the trial court issued its Judgment Entry-Decree of
Divorce (the "Decree"). As pertinent here, the trial court found McCall to be in contempt
for multiple violations of the trial court's pretrial orders. Based on its contempt findings,
the trial court ordered McCall to purge any remaining spousal support arrearage, and
ordered him to pay $3,643.75 in attorney fees to Kranz for her expenses related to the
prosecution of her contempt motions. The trial court sentenced McCall to serve five days
in the Franklin County Correction Center for the contempt, with the sentence suspended
to afford McCall a meaningful opportunity to purge. The trial court also ordered McCall
to pay spousal support to Kranz in the amount of $2,500 per month for eight years.
Lastly, pursuant to R.C. 3105.73(A), the trial court ordered McCall to pay Kranz $25,000
towards her attorney fees and other costs associated with this litigation.
       {¶ 4} McCall timely appeals.
II. Assignments of Error
       {¶ 5} McCall assigns the following errors for our review:
              [1.] The trial court erred as a matter of law and abused its
              discretion by finding the appellant in contempt of court for
              allegedly violating the court's spousal support orders and for
              violating the trial court's temporary restraining order.

              [2.] The trial court's attorney fee award is punitive in nature,
              is not reasonable nor appropriate, not in the interests of
              justice and constitutes an abuse of discretion.

              [3.] The trial court's spousal support award is an abuse of
              discretion as to its duration.
No. 15AP-436                                                                                 3


III. Discussion
A. First Assignment of Error – Contempt Order
       {¶ 6} In his first assignment of error, McCall asserts the trial court abused its
discretion in finding him in contempt of court for violating the trial court's pretrial orders.
McCall argues the trial court erroneously found he violated the trial court's order
regarding the availability of a Discover credit card for Kranz's use. McCall also argues the
trial court erroneously found him in contempt for not immediately liquidating a spousal
support arrearage.    McCall further argues the trial court erroneously found him in
contempt due to his use of the home equity line of credit and his personal line of credit.
Lastly, in connection with McCall's argument that the trial court abused its discretion in
finding him in contempt, he argues the trial court committed error by ordering him to
reimburse Kranz $3,643.75 in attorney fees due to McCall's violations of the trial court's
orders.
       {¶ 7} Contempt of court "results when a party before a court disregards or
disobeys an order or command of judicial authority," or otherwise acts in a way that
"substantially disrupt[s] the judicial process in a particular case." Byron v. Byron, 10th
Dist. No. 03AP-819, 2004-Ohio-2143, ¶ 11, citing First Bank of Marietta v. Mascrete,
Inc., 125 Ohio App.3d 257, 263 (4th Dist.1998). "The purpose of contempt proceedings is
to secure the dignity of the courts and the uninterrupted and unimpeded administration
of justice." Windham Bank v. Tomaszczyk, 27 Ohio St.2d 55 (1971), paragraph two of the
syllabus. Contempt is classified as either direct or indirect. Byron at ¶ 12. "Direct
contempt occurs in the presence of the court in its judicial function."             Id., citing
R.C. 2705.01.    Indirect contempt occurs outside the presence of the court and
demonstrates a lack of respect for the court or its lawful orders. Id., citing State v. Drake,
73 Ohio App.3d 640, 643 (8th Dist.1991).
       {¶ 8} "The distinction between civil and criminal contempt depends upon the
character and purpose of the punishment imposed." Id. at ¶ 12, citing State ex rel.
Johnson v. Perry Cty. Court, 25 Ohio St.3d 53, 55 (1986). Civil contempt is remedial or
coercive in nature and is imposed to benefit the complainant. Id., citing Pugh v. Pugh, 15
Ohio St.3d 136, 139 (1984).      Generally, contempt proceedings in domestic relations
matters, including those based on failure to pay court-ordered spousal support, are civil in
No. 15AP-436                                                                             4


nature because the purpose is to coerce or encourage future compliance with the court's
orders. Ryan v. Ryan, 10th Dist. No. 14AP-28, 2014-Ohio-3049, ¶ 12, citing Fidler v.
Fidler, 10th Dist. No. 08AP-284, 2008-Ohio-4688, ¶ 11, citing Turner v. Turner, 10th
Dist. No. 98AP-999 (May 18, 1999); Byron; DeMarco v. DeMarco, 10th Dist. No. 09AP-
405, 2010-Ohio-445, ¶ 25.
      {¶ 9} It is well-settled that to find a litigant in contempt, the court must find the
existence of a valid court order, that the offending party had knowledge of such order, and
that such order was, in fact, violated. Arthur Young & Co. v. Kelly, 68 Ohio App.3d 287,
295 (10th Dist.1990). To demonstrate civil contempt, the violation of a court order must
be demonstrated by clear and convincing evidence. Ryan at ¶ 12, citing Rife v. Rife, 10th
Dist. No. 11AP-427, 2012-Ohio-949, ¶ 10, citing Hopson v. Hopson, 10th Dist. No. 04AP-
1349, 2005-Ohio-6468, ¶ 19. But, in the civil context, intent to violate the order need not
be proved. Windham Bank at paragraph three of the syllabus; Pugh at paragraph one of
the syllabus.    Once the complainant has satisfied his or her initial burden of
demonstrating the other party violated a court order, the burden shifts to the other party
to either rebut the showing of contempt or demonstrate an affirmative defense by a
preponderance of the evidence. Ryan at ¶ 12.
      {¶ 10} An appellate court will not reverse a trial court's finding of contempt absent
an abuse of discretion. Rife at ¶ 9, citing Hopson at ¶ 9. An abuse of discretion means
more than an error of law or judgment; it implies the court's attitude is unreasonable,
arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).
1. Discover Credit Card
      {¶ 11} Paragraph 9(a) of the magistrate's April 22, 2013 temporary order required
McCall to pay up to $500 per month on the debt associated with the parties' Discover
credit card. That order also included the following provisions: "[Kranz] may utilize the
joint Discover card and [McCall] shall be obligated to pay up to $500 per month per 9(a)
above. Any charges [Kranz] makes on said card over $500 each month shall be the
responsibility of [Kranz]. [McCall] shall not utilize the Discover card." (Magistrate's
Temporary Order, ¶ 10.) Additionally, the December 28, 2012 temporary restraining
order generally precluded McCall "from interfering with [Kranz's] use of credit card for
ordinary/customary use." McCall asserts he made monthly payments to ensure at least
No. 15AP-436                                                                             5


$500 in credit on the Discover card was available for Kranz's use and, therefore, complied
with the temporary orders as to that card. The trial court determined McCall was in
contempt of court for violating his obligations regarding the Discover card.
       {¶ 12} The trial court's finding that McCall violated its order regarding the
Discover card was not an abuse of discretion because it was supported by the undisputed
facts. In late 2012 and early 2013, McCall took steps to lower the credit limit on the
Discover card from $15,000 to $1,800. Each monthly Discover card statement was
delivered to McCall, and Kranz had no access to the statements. Before Kranz gained
exclusive use of the Discover card, McCall would generally pay the entire monthly balance
due on that card. After Kranz gained exclusive use of the Discover card, McCall would pay
approximately $500 (sometimes more than $500 and sometimes less than $500) to
ensure the credit limit available to Kranz would not exceed $500 for a particular monthly
billing cycle. Thus, McCall made a "deliberate decision" to permit no more than $500 in
credit on the Discover card to be available to Kranz. (July 30, 2014 Tr. Vol. II, 297.) Due
to McCall only paying approximately $500 each month, there were a number of instances
in which the card was declined when Kranz attempted to use it.
       {¶ 13} The trial court reasonably viewed McCall's actions as an "intentional
manipulation of [the] credit card balance" that resulted in multiple instances in which
$500 was not available for Kranz's use. (Divorce Decree, 6.) This manipulation violated
the trial court's directives regarding the use of the Discover card because it impeded
Kranz's use of the card as contemplated by the trial court's order. Therefore, the trial
court did not abuse its discretion by finding McCall violated the trial court's order as to
the Discover card.
2. Spousal Support Arrearage
       {¶ 14} The trial court's April 22, 2013 temporary order required McCall to pay
temporary spousal support in the amount of $1,000 per month, by the fifth of each
month. (R. 1394.) Because the effective date of that order was January 1, 2013, the
temporary order created an immediate spousal support arrearage of $4,000. Although
the April 22, 2013 order created an arrearage, the court did not issue any order directing
McCall to pay the arrearage by a certain date, nor did McCall immediately liquidate it.
Instead, McCall paid $200 every month on the arrearage, which would have fully
No. 15AP-436                                                                               6


liquidated it by December 2014. Even though McCall had been making these payments to
eliminate the arrearage, the trial court determined McCall was in contempt because he
"unilaterally determined he would liquidate [the $4,000 arrearage] at $200 a month –
despite having ample credit (and apparently no aversion to paying interest) to
immediately satisfy his obligation." (Divorce Decree, 6.)
       {¶ 15} McCall concedes that he owed $4,000 in spousal support arrearage upon
the filing of the April 22, 2013 temporary order. However, he argues the trial court
abused its discretion by finding him in contempt because the trial court did not order
payment of the $4,000 by a date certain and because his $200 per month payment was
reasonable. We agree.
       {¶ 16} To be sure, the April 22, 2013 temporary order required McCall to pay the
$4,000. However, McCall did not create the arrearage due to a failure to pay spousal
support for one or more months. Cf. Wise v. Wise, 9th Dist. No. 19167 (Apr. 14, 1999)
(finding of contempt when party did not pay monthly child and spousal support). Rather,
the retroactive nature of the trial court's temporary order imposing the spousal support
obligation created the arrearage, and the trial court's order did not require McCall to pay
that amount immediately upon the filing of the order. In the absence of a specific time for
the payment of a debt, divorce courts have applied a reasonable length of time. See
McFarland v. McFarland, 5th Dist. No. 01CA00021 (Oct. 21, 2001) ("in determining the
defendant's compliance with [an order, directing the defendant to pay certain debts, that
does not set a repayment schedule], the common standard of reasonable length of time is
appropriate.").
       {¶ 17} Thus, in the absence of a requirement that McCall immediately pay the
$4,000 obligation, and considering the arrearage was created due to the retroactive
nature of the temporary order and not McCall's failure to pay a monthly support
obligation, we find that McCall acted reasonably in paying $200 per month until the
$4,000 was paid in full. Because there was no clear and convincing evidence that McCall
violated a court order regarding his spousal support obligation, the trial court's finding of
contempt as to this issue constituted an abuse of discretion.
No. 15AP-436                                                                                7


3. Home Equity and Personal Lines of Credit
       {¶ 18} The December 28, 2012 temporary restraining order provides in part:
"[McCall] is hereby restrained from disposing of, transferring, or removing for the
purpose of sale or sequester, conveying, destroying, damaging or encumbering assets,
property or any part thereof so as not to defeat the other party in obtaining spousal
support or a distributive award, or an equitable division of marital property." This order
also states:   "[McCall] is restrained from the sale, gift, transfer, conveyance or
encumbrance of any tangible property, or the disposition or delivery thereof, by [McCall]
or by third party holding such property for or on behalf of [McCall]."
       {¶ 19} The trial court concluded McCall had violated the restraining order when he
impermissibly increased the parties' indebtedness by further encumbering the parties'
property by using the home equity line of credit and by securing and using a new personal
line of credit. Regarding his use of the home equity line of credit, McCall makes two
arguments. First, he argues his use of the home equity line of credit did not encumber any
asset in a manner that would defeat Kranz's ability to obtain an equal division of marital
assets or support. Second, he argues that because Kranz obtained $15,000 from the home
equity line of credit, it was inequitable for the trial court to find him in contempt for also
using the home equity line of credit. These arguments are unpersuasive.
       {¶ 20} The evidence supports the trial court's determination that McCall violated
the December 28, 2012 temporary restraining order by encumbering a marital asset. It is
undisputed that, after the trial court filed the December 28, 2012 temporary restraining
order, McCall used the home equity line of credit to pay car repair and attorney expenses.
McCall argues that for the trial court to issue an order of contempt, Kranz needed to prove
that encumbering the marital property resulted in Kranz not "obtaining spousal support
or a distributive award, or an equitable division of marital property." (Emphasis deleted.)
(McCall Brief, 15.) However, this argument fails because the language McCall cites was
used to emphasize the possible negative consequences of encumbering assets; the
language did not create a condition precedent to find that the conduct encumbering an
asset violated the restraining order.
       {¶ 21} McCall's reference to the $15,000 obtained by Kranz is also unavailing. A
memorandum of agreement, filed on April 16, 2014 and signed by the parties and the
No. 15AP-436                                                                              8


magistrate, provided that $15,000 of the home equity line of credit would be made
available to Kranz as expense money. This memorandum of agreement did not, however,
otherwise alter the December 28, 2012 temporary restraining order's restriction on
encumbering assets. Because McCall encumbered the marital residence when he used the
home equity line of credit, he was in contempt of the trial court's order prohibiting such
conduct.
       {¶ 22} As to McCall's personal line of credit, the trial court found McCall's opening
and using this line of credit violated the trial court's December 28, 2012 temporary
restraining order. This finding is not supported by the evidence. It is undisputed that this
line of credit did not encumber any asset. Kranz argues that, while the personal line of
credit did not encumber any asset, it did increase McCall's total debt and would
potentially limit the amount of money that would be available to pay spousal support due
to servicing the debt. However, the trial court's December 28, 2012 temporary restraining
order did not prohibit McCall from obtaining or using an unsecured personal line of
credit. Because McCall's personal line of credit did not encumber any "assets, property or
any part thereof," it was an abuse of discretion for the trial court to find McCall in
contempt for opening and using the personal line of credit.
4. Award of Attorney Fees for McCall's Civil Contempt
       {¶ 23} A trial court has discretion to include reasonable attorney fees as part of
costs taxable to a party found guilty of civil contempt. Grundey v. Grundey, 10th Dist.
No. 13AP-224, 2014-Ohio-91, ¶ 34, citing State ex rel. Fraternal Order of Police v.
Dayton, 49 Ohio St.2d 219 (1977), syllabus. This discretion exists, even in the absence of
statutory authority empowering a court to include attorney fees as part of the costs.
Fraternal Order of Police at 228-29.
       {¶ 24} Here, the trial court ordered McCall to reimburse Kranz "the sum of
$3,643.75 as and for attorney fees related to the prosecution of her Motions for
Contempt." (Divorce Decree, 8.) As to this attorney fees award, McCall argues the trial
court failed to make any finding as to the reasonableness of the award and to properly
consider Kranz's prior receipt of $15,000 in attorney fees. Because we have reversed two
of the contempt findings, as discussed above, we must also reverse and remand for further
consideration the attorney fees awarded due to the motions for contempt. Thus, McCall's
No. 15AP-436                                                                                9


specific arguments relating to the amount of attorney fees awarded as costs due to
McCall's contempt are moot.
       {¶ 25} For the foregoing reasons, we sustain in part and overrule in part McCall's
first assignment of error.
B. Second Assignment of Error – R.C. 3105.73(A) Attorney Fees Award
       {¶ 26} In his second assignment of error, McCall asserts the trial court's attorney
fees award in the amount of $25,000 pursuant to R.C. 3105.73(A) constituted an abuse of
discretion. Specifically, McCall argues the trial court awarded more in attorney fees than
what the trial court had found to be reasonable, and the amount of the trial court's award
is not supported by the facts the court relied on.
       {¶ 27} R.C. 3105.73(A) provides that "[i]n an action for divorce * * * a court may
award all or part of reasonable attorney's fees and litigation expenses to either party if the
court finds the award equitable." In making this equitable determination, "the court may
consider the parties' marital assets and income, any award of temporary spousal support,
the conduct of the parties, and any other relevant factors the court deems appropriate."
R.C. 3105.73(A). An award of attorney fees in a domestic relations action is within the
sound discretion of the trial court and will not be reversed on appeal absent an abuse of
discretion. Settele v. Settele, 10th Dist. No. 14AP-818, 2015-Ohio-3746, ¶ 51.
       {¶ 28} Here, the trial court found it fair and equitable to require McCall to pay
$25,000 towards Kranz's attorney fees pursuant to R.C. 3105.73(A). In making this
determination, the trial court considered the parties' marital assets and income, the trial
court's award of temporary spousal support, the parties' conduct, and other relevant
factors. The trial court specifically considered its prior determination that McCall was in
contempt for not immediately liquidating the arrearage created by the April 22, 2013
temporary order and McCall's "contempt of Court orders and * * * other concerning
actions that [McCall] has undertaken." (Divorce Decree, 26.) As discussed above, it was
an abuse of discretion for the trial court to find McCall in contempt for failing to
immediately liquidate the judicially created arrearage, and for actions taken related to the
personal line of credit. Because the trial court considered its contempt findings as part of
its attorney fees analysis under R.C. 3105.73(A), and because we have found the contempt
findings relating to the spousal support arrearage and the personal line of credit
No. 15AP-436                                                                             10


erroneous, we sustain McCall's second assignment of error. Consequently, the issue of the
amount of attorney fees to award pursuant to R.C. 3105.73(A) must be remanded for
further consideration by the trial court.
C. Third Assignment of Error – Spousal Support Award
       {¶ 29} In his third assignment of error, McCall asserts the trial court abused its
discretion in ordering him to pay spousal support to Kranz for eight years. McCall does
not challenge the amount of the monthly spousal support; he only challenges the
duration. We find this assignment of error to be without merit.
       {¶ 30} R.C. 3105.18(A) generally defines "spousal support" as payments "to a
spouse or former spouse, or to a third party for the benefit of a spouse or a former spouse,
that is both for sustenance and for support of the spouse or former spouse." "In divorce
and legal separation proceedings * * * the court of common pleas may award reasonable
spousal support to either party." R.C. 3105.18(B). In determining whether spousal
support is appropriate and reasonable, and in determining the nature, amount, and terms
of payment, and the duration of spousal support, the court must consider all of the
following factors:
              (a) The income of the parties, from all sources, including, but
              not limited to, income derived from property divided,
              disbursed, or distributed under section 3105.171 of the
              Revised Code;

              (b) The relative earning abilities of the parties;

              (c) The ages and the physical, mental, and emotional
              conditions of the parties;

              (d) The retirement benefits of the parties;

              (e) The duration of the marriage;

              (f) The extent to which it would be inappropriate for a party,
              because that party will be custodian of a minor child of the
              marriage, to seek employment outside the home;

              (g) The standard of living of the parties established during the
              marriage;

              (h) The relative extent of education of the parties;
No. 15AP-436                                                                                11


              (i) The relative assets and liabilities of the parties, including
              but not limited to any court-ordered payments by the parties;

              (j) The contribution of each party to the education, training,
              or earning ability of the other party, including, but not limited
              to, any party's contribution to the acquisition of a professional
              degree of the other party;

              (k) The time and expense necessary for the spouse who is
              seeking spousal support to acquire education, training, or job
              experience so that the spouse will be qualified to obtain
              appropriate employment, provided the education, training, or
              job experience, and employment is, in fact, sought;

              (l) The tax consequences, for each party, of an award of
              spousal support;

              (m) The lost income production capacity of either party that
              resulted from that party's marital responsibilities;

              (n) Any other factor that the court expressly finds to be
              relevant and equitable.

R.C. 3105.18(C)(1). "The trial court must consider all of these factors; it may not base its
decision regarding spousal support on any one factor in isolation." Gallo v. Gallo, 10th
Dist. No. 14AP-179, 2015-Ohio-982, ¶ 49, citing Kaechele v. Kaechele, 35 Ohio St.3d 93,
96 (1988). An appellate court will not reverse a trial court's determination as to spousal
support absent an abuse of discretion. Id., citing Havanec v. Havanec, 10th Dist. No.
08AP-465, 2008-Ohio-6966, ¶ 23.
       {¶ 31} Here, the trial court analyzed all of the factors set forth in R.C. 3105.18(C)(1)
and, based on that analysis, ordered McCall pay $2,500 per month in spousal support to
Kranz for eight years. McCall argues he did not receive "credit" for timely paying the
spousal support as ordered during the 18 months of divorce proceedings. McCall also
argues the duration of the eight-year spousal support award, when combined with the 18
months of temporary spousal support, is grossly out of balance with the duration of the
marriage and reflects the trial court's erroneous view that Kranz is unable to work.
Finally, McCall argues the trial court erroneously found Kranz unable to work. We
disagree with each of these arguments.
No. 15AP-436                                                                            12


       {¶ 32} First, contrary to McCall's argument, in determining the terms of the
spousal support award, the trial court expressly considered the spousal support payments
McCall made pursuant to the temporary order. Thus, McCall received "credit" for making
spousal support payments during the pendency of the divorce proceedings.
       {¶ 33} Second, the trial court expressly considered the fact that the parties'
marriage of nearly 12 years was "of only moderate duration." (Divorce Decree, 18.)
Although Kranz requested a spousal support award of indefinite duration, the trial court
reasonably concluded an award of limited duration was more appropriate.                See
MacMurray v. Mayo, 10th Dist. No. 07AP-38, 2007-Ohio-6998, ¶ 8, citing Kunkle v.
Kunkle, 51 Ohio St.3d 64 (1990), paragraph one of the syllabus ("Where a payee spouse
has the resources, ability and potential to be self-supporting, an award of sustenance
alimony should provide for terminating the award within a reasonable time and upon a
date certain, in order to place a definitive limit upon the parties' rights and
responsibilities."). McCall fails to demonstrate that the duration of the marriage required
the trial court to award spousal support for less than eight years. Moreover, McCall's
argument only addresses the duration of marriage, without considering other relevant
factors favoring the award.
       {¶ 34} Finally, McCall's argument that the trial court erroneously found Kranz
unable to work is similarly unpersuasive. The trial court did not find that Kranz cannot
work. Instead, the trial court detailed Kranz's mental health issues and the barriers those
pose to her quality of life and general functioning in society. The trial court found a
significant disparity in income and earning capacity between the parties, noting the
parties stipulated to Kranz's possible earning capacity of $18,855 per year.          This
stipulation was consistent with licensed psychologist Dr. Bruce Growick's report, which
indicated Kranz has the education and vocational capability to work as a retail clerk, a
position with an average salary in central Ohio of $18,855 per year. Dr. Growick noted
the average salary for 50-55 year-old females with a high school diploma in Ohio is
$34,945 per year, but Kranz's expected salary would be substantially less than other
females of her age and education because she has not worked consistently over the past
20 years. In contrast, McCall's average salary nears six figures. Considering Kranz's age
and mental health issues, the trial court reasonably concluded that Kranz "is unlikely to
No. 15AP-436                                                                             13


ever gain the level of education and experience necessary to earn an income which is even
remotely comparable to that of [McCall]." (Divorce Decree, 22.) Thus, while the trial
court concluded that a significant level of income disparity would continue, it did not find
Kranz incapable of working as McCall argues. Consequently, we reject McCall's argument
based on the income findings.
       {¶ 35} Because the trial court did not abuse its discretion in ordering McCall to pay
monthly spousal support to Kranz for eight years, we overrule McCall's third assignment
of error.
IV. Disposition
       {¶ 36} Having sustained in part and overruled in part McCall's first assignment of
error, sustained McCall's second assignment of error, and overruled McCall's third
assignment of error, we affirm in part and reverse in part the judgment of the Franklin
County Court of Common Pleas, Division of Domestic Relations. Consequently, this
matter is remanded to that court for further proceedings in accordance with law and
consistent with this decision.
                                         Judgment affirmed in part and reversed in part;
                                                                       cause remanded.

                           KLATT and BRUNNER, JJ., concur.